Exhibit 10.3

[EXECUTION COPY]

THIRD AMENDED AND RESTATED PARENT GUARANTY

THIS THIRD AMENDED AND RESTATED PARENT GUARANTY (as such agreement may be
amended, supplemented, modified or amended and restated from time to time, this
“Guaranty”) dated as of April 23, 2008 is made by ANNTAYLOR STORES CORPORATION,
a Delaware corporation, with its principal place of business at 142 West 57th
Street, New York, New York 10019 (the “Guarantor”), in favor of BANK OF AMERICA,
N.A., in its capacity as Administrative Agent for each of the Lenders now or
hereafter party to the Credit Agreement (as defined below) (the “Agent”).
Capitalized terms used but not defined herein have the meanings ascribed thereto
in the Credit Agreement (as defined below).

R E C I T A L S:

WHEREAS, ANNTAYLOR, INC., a Delaware corporation (“ATI”), ANNCO, INC., a
Delaware corporation (“ANNCO”), ANNTAYLOR DISTRIBUTION SERVICES, INC., a
Delaware corporation (“ATDS”), ANNTAYLOR RETAIL, INC., a Delaware corporation
(“ATR” and, together with ATI, ANNCO and ATDS, the “Borrowers” and each,
individually, a “Borrower”), the Agent, the lenders referred to therein, the
syndication agents named therein and the issuing banks named therein have
entered into that certain $175,000,000 Second Amended and Restated Credit
Agreement dated November 14, 2003 (as amended, the “Original Credit Agreement”);
and

WHEREAS, at the Borrowers’ request, the Lenders, the Agent, and the syndication
agents party thereto, have agreed to amend and restate the Original Credit
Agreement in its entirety as of the date hereof (as so amended and restated and
as such agreement may be further amended, supplemented, modified, or amended and
restated from time to time, the “Credit Agreement”); and

WHEREAS, the Guarantor is the parent of the Borrowers and has and will
materially benefit from the Loans made and to be made, and the Letters of Credit
issued and to be issued, under the Credit Agreement; and

WHEREAS, the Guarantor and the Agent have entered into that certain Second
Amended and Restated Parent Guaranty dated November 14, 2003 (as amended, the
“Original Guaranty”) pursuant to which the Guarantor has guaranteed the full and
prompt payment and performance of the Borrowers’ Obligations under the Original
Credit Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the above premises and in order to induce
the Lenders and each Letter of Credit Issuer to amend and restate the Original
Credit Agreement and continue to, respectively, make Loans and issue Letters of
Credit under the Credit Agreement, the Guarantor hereby agrees, and the Agent
for its benefit, and for the benefit of the Lenders and the Letter of Credit
Issuers, by acceptance hereof, hereby agrees as follows:

1. Guaranty.

(a) The Guarantor hereby unconditionally, continually and irrevocably guarantees
to the Agent, for its benefit and the benefit of the Lenders and the Letter of
Credit Issuers, the full and prompt payment when due, whether at maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise, and in
accordance with the terms and conditions of the Credit Agreement and all other
Loan Documents, of all of the Obligations, whether or not from time to time
reduced or extinguished or hereafter increased or incurred, whether or not
recovery may be or hereafter may become barred by any statute of limitations,
and whether enforceable or unenforceable as against the Borrowers, now or
hereafter existing, or due or to become due (all such indebtedness, liabilities
and obligations being hereinafter collectively referred to as the “Guaranteed
Obligations”). For purposes of this Guaranty, any Affiliate of any Lender, which
is a party to a Hedge Agreement or Foreign Currency Exchange Contract with any
Borrower or any of its respective Restricted Subsidiaries, shall be deemed to be
a “Lender”. This Section 1 continues, reaffirms and amends, as the case may be,
the guarantees under the Original Guaranty and the Restated Guaranty.

(b) The Guarantor further agrees that, if any payment made by any Borrower or
any other person and applied to the Guaranteed Obligations is at any time
annulled, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or the proceeds of
Collateral are required to be returned by any of the Lenders or any of the
Letter of Credit Issuers to any Borrower, its estate, trustee, receiver or any
other party, including, without limitation, the Guarantor, under any bankruptcy
law, state or federal law, common law or equitable cause, then, to the extent of
such payment or repayment, the Guarantor’s liability hereunder (and any lien,
security interest or other collateral securing such liability) shall be and
remain in full force and effect, as fully as if such payment had never been
made, or, if prior thereto this Guaranty shall have been cancelled or
surrendered (and if any lien, security interest or other collateral securing
Guarantor’s liability hereunder shall have been released or terminated by virtue
of such cancellation or surrender), this Guaranty (and such lien, security
interest or other collateral) shall be reinstated in full force and effect, and
such prior cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of the Guarantor in respect of the
amount of such payment (or any lien, security interest or other collateral
securing such obligation).

(c) The Guarantor further agrees to pay all costs and expenses promptly upon
written demand by the Agent including, without limitation, all court costs and
reasonable attorneys’ fees and expenses paid or incurred by the Agent in
enforcing this Guaranty.

2. Payment. The Guarantor agrees that if any Borrower shall default in the
payment or performance of any of the Guaranteed Obligations, whether with
respect to principal, interest, premium, fee (including, but not limited to,
loan fees and attorneys’ fees and expenses), or otherwise, when and as the same
shall become due, and after expiration of any applicable grace period, whether
according to the terms of the Credit Agreement, by acceleration, or otherwise,
or upon the occurrence and during the continuance of any Event of Default under
the Credit Agreement, then the Guarantor will, upon demand thereof by the Agent,
fully pay to the Agent, for the benefit of the Lenders and the Letter of Credit
Issuers, an amount equal to all the Guaranteed Obligations then due and owing.

 

2



--------------------------------------------------------------------------------

3. Representations and Warranties.

The Guarantor hereby represents and warrants to the Agent that each
representation and warranty made by Borrowers in Article 6 of the Credit
Agreement applicable to the Guarantor is true and correct, which representations
and warranties (except such representations and warranties which are expressly
made as of a different date) shall survive the execution and delivery of this
Guaranty, and shall, except to the extent that the same have been modified by a
writing delivered to and accepted in writing by the Agent, and, other than with
respect to changes permitted or contemplated by the Credit Agreement, continue
to be true and correct on the date of each Loan, and on the date of issuance of
each Letter of Credit.

4. Waivers; Other Agreements.

(a) Subject to the terms hereof and of the other Loan Documents, the Agent is
hereby authorized, without notice to or demand upon the Guarantor, which notice
or demand is expressly waived hereby, and without discharging or otherwise
affecting the obligations of the Guarantor hereunder (which shall remain
absolute and unconditional notwithstanding any such action or omission to act),
from time to time, to:

(i) supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Guaranteed Obligations, or otherwise
modify, amend, restate or change the terms of any promissory note or other
agreement, document or instrument (including the Credit Agreement and the other
Loan Documents) now or hereafter executed by any Borrower and delivered to the
Agent, including, without limitation, any increase or decrease of the rate of
interest thereon;

(ii) waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Guaranteed Obligations, or any part thereof, or any
other instrument or agreement in respect of the Guaranteed Obligations
(including the Credit Agreement and the other Loan Documents) now or hereafter
executed by any Borrower and delivered to the Agent;

(iii) accept partial payments on the Guaranteed Obligations;

(iv) receive, take and hold additional security or collateral for the payment of
the Guaranteed Obligations, or for the payment of any other guaranties of the
Guaranteed Obligations or other liabilities of any Borrower, and exchange,
enforce, waive, substitute, liquidate, terminate, abandon, fail to perfect,
subordinate, transfer, otherwise alter and release any such additional security
or collateral;

(v) apply any and all such security or collateral and direct the order or manner
of sale thereof as the Agent may determine in its sole discretion;

(vi) settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations or accept, substitute, release, exchange or otherwise alter, affect
or impair any security or collateral for the Guaranteed Obligations or any other
guaranty therefor, in any manner;

 

3



--------------------------------------------------------------------------------

(vii) add, release or substitute any one or more other guarantors, makers or
endorsers of the Guaranteed Obligations and otherwise enforce its rights under
the Loan Agreements against any Borrower or any other guarantor, maker or
endorser as the Agent may elect in its sole discretion;

(viii) apply any and all payments or recoveries from the Borrower, from any
other guarantor, maker or endorser of the Guaranteed Obligations or from the
Guarantor to the Guaranteed Obligations to the Obligations in such order as
provided in Section 3.5 of the Credit Agreement, whether such Guaranteed
Obligations are secured or unsecured or guaranteed or not guaranteed by others;

(ix) apply any and all payments or recoveries from the Guarantor or any other
guarantor, maker or endorser of the Guaranteed Obligations or sums realized from
security furnished by any of them upon any of their indebtedness or obligations
to the Agent as the Agent in its sole discretion, may determine, whether or not
such indebtedness or obligations relate to the Guaranteed Obligations; and

(x) refund at any time, at the Agent’s sole discretion, any payment received by
the Agent in respect of any Guaranteed Obligations, and payment to the Agent of
the amount so refunded shall be fully guaranteed hereby even though prior
thereto this Guaranty shall have been cancelled or surrendered (or any release
or termination of any collateral by virtue thereof) by the Agent, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of the Guarantor hereunder in respect of the
amount so refunded (and any collateral so released or terminated shall be
reinstated with respect to such obligations);

even if any right of reimbursement or subrogation or other right or remedy of
the Guarantor is extinguished, affected or impaired by any of the foregoing
(including, without limitation, any election of remedies by reason of any
judicial, non-judicial or other proceeding in respect of the Guaranteed
Obligations which impairs any subrogation, reimbursement or other right of
Guarantor).

(b) The Guarantor hereby agrees that this Guaranty is a continuing,
unconditional guaranty of payment and not of collection and that its obligations
under this Guaranty are absolute and unconditional and shall not be discharged
or otherwise affected as a result of:

(i) the invalidity or unenforceability of any security for or other guaranty of
the Guaranteed Obligations or of any promissory note or other document
(including, without limitation, the Credit Agreement) evidencing all or any part
of the Guaranteed Obligations, or the lack of perfection or continuing
perfection or failure of priority of any security for the Guaranteed Obligations
or any other guaranty therefor;

(ii) the absence of any attempt to collect the Guaranteed Obligations from the
Borrower or any other guarantor or other action to enforce the same;

 

4



--------------------------------------------------------------------------------

(iii) failure by the Agent to take any steps to perfect and maintain any
security interest in, or to preserve any rights to, any security or collateral
for the Guaranteed Obligations or any other guaranty therefor;

(iv) [intentionally omitted];

(v) any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code;

(vi) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the Agent’s claim(s) for repayment of the Guaranteed Obligations;

(vii) any use of cash collateral under Section 363 of the Bankruptcy Code;

(viii) any agreement or stipulation as to the provision of adequate protection
in any bankruptcy proceeding;

(ix) the avoidance of any lien in favor of the Agent for any reason;

(x) any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against any
Borrower, the Guarantor or any other guarantor, maker or endorser, including
without limitation, any discharge of, or bar or stay against collecting, all or
any of the Guaranteed Obligations (or any interest thereon) in or as a result of
any such proceeding;

(xi) failure by the Agent to file or enforce a claim against the Borrower or its
estate in any bankruptcy or insolvency case or proceeding;

(xii) any action taken by the Agent that is authorized by this Guaranty;

(xiii) any election by the Agent under Section 9-501(4) of the Uniform
Commercial Code, or any successor provision, as enacted in any relevant
jurisdiction (the “Code”) as to any security for the Guaranteed Obligations or
any guaranty of the Guaranteed Obligations; or

(xiv) any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of a guarantor.

(c) The Guarantor hereby waives:

(i) any requirements of diligence or promptness on the part of the Agent;

(ii) presentment, demand for payment or performance and protest and notice of
protest with respect to the Guaranteed Obligations;

(iii) notices (A) of nonperformance, (B) of acceptance of this Guaranty, (C) of
default in respect of the Guaranteed Obligations, (D) of the existence, creation
or incurrence of new or additional indebtedness, arising either from additional
loans extended to any Borrower or otherwise, (E) that the principal amount, or
any portion thereof, and/or any interest on any

 

5



--------------------------------------------------------------------------------

instrument or document evidencing all or any part of the Guaranteed Obligations
is due, (F) of any and all proceedings to collect from any Borrower, any
endorser or any other guarantor of all or any part of the Guaranteed
Obligations, or from anyone else, and (G) of exchange, sale, surrender or other
handling of any security or collateral given to the Agent to secure payment of
the Guaranteed Obligations or any guaranty therefor;

(iv) any right to require the Agent to (a) proceed first against any Borrower,
or any other person whatsoever, (b) proceed against or exhaust any security
given to or held by the Agent in connection with the Guaranteed Obligations, or
(c) pursue any other remedy in the Agent’s power whatsoever;

(v) any defense arising by reason of (a) any disability or other defense of any
Borrower, (b) the cessation from any cause whatsoever of the liability of any
Borrower, (c) any act or omission of the Agent or others which directly or
indirectly, by operation of law or otherwise, results in or aids the discharge
or release of any Borrower or any security given to or held by the Agent in
connection with the Guaranteed Obligations;

(vi) any and all other suretyship defenses under applicable law; and

(vii) the benefit of any statute of limitations affecting the Guaranteed
Obligations or the Guarantor’s liability hereunder or the enforcement hereof.

In connection with the foregoing, the Guarantor covenants that this Guaranty
shall not be discharged, except by complete performance of the obligations
contained herein.

(d) The Guarantor hereby assumes responsibility for keeping itself informed of
the financial condition of the Borrowers, of any and all endorsers and/or other
guarantors of any instrument or document evidencing all or any part of the
Guaranteed Obligations and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations or any part thereof that diligent
inquiry would reveal and the Guarantor hereby agrees that the Agent shall not
have any duty to advise the Guarantor of information known to the Agent
regarding such condition or any such circumstances.

(e) The Guarantor hereby agrees that (i) until such time as the Guaranteed
Obligations have been paid in full, the commitments of the Lenders to extend
credit under the Credit Agreement have been terminated, no Letters of Credit
exist that have not been Fully Supported, and the Credit Agreement has been
terminated and is of no further force or effect (the “Satisfaction Date”) and
(ii) during any period that the Guaranteed Obligations may arise or be
reinstated after the Satisfaction Date whether pursuant Section 4(h) below or
otherwise, the Guarantor agrees that it shall not exercise any claim or other
rights which it may now or hereafter acquire against any Borrower that arises
from the existence, payment, performance or enforcement of the Guarantor’s
obligations or liabilities under this Guaranty, including any right of
subrogation, reimbursement, exoneration or indemnification, any right to
participate in any claim or remedy against any Borrower or any collateral which
the Agent or any Lender now has or hereafter acquires an interest, whether or
not such claim, remedy or right arises in equity or under contract, statute or
common law, including the right to take or receive from any Borrower, directly
or indirectly, in cash or other property or by setoff or in any manner, payment
or security

 

6



--------------------------------------------------------------------------------

on account of such claim or other rights. If any amount shall be paid to the
Guarantor in violation of the preceding sentence, such amount shall be deemed to
have been paid for the benefit of the Agent and the Lenders, and shall forthwith
be paid to the Agent to be credited and applied to the Guaranteed Obligations,
whether matured or unmatured, as the Agent may determine.

(f) The Guarantor hereby agrees that any indebtedness of any Borrower now or
hereafter owing to the Guarantor is hereby subordinated to all of the Guaranteed
Obligations, whether heretofore, now or hereafter created (the “Subordinated
Debt”), and that without the prior consent of the Agent, the Subordinated Debt
shall not be paid in whole or in part until the Satisfaction Date shall have
occurred, except that payments of principal and interest on the Subordinated
Debt shall be permitted so long as no Event of Default shall have occurred and
be continuing to the extent such payments would not render such Borrower
incapable of performing the Guaranteed Obligations. The Guarantor will not
accept any payment of or on account of any Subordinated Debt at any time in
contravention of the foregoing. At the request of the Agent, the applicable
Borrower shall pay to the Agent all or any part of the Subordinated Debt and any
amount so paid to the Agent shall be applied to payment of the Guaranteed
Obligations. Each payment on the Subordinated Debt received in violation of any
of the provisions hereof shall be deemed to have been received by Guarantor as
trustee for the Agent and shall be paid over to the Agent immediately on account
of the Guaranteed Obligations, but without otherwise affecting in any manner the
Guarantor’s liability under any of the provisions of this Guaranty. The
Guarantor agrees to file all claims against the applicable Borrower in any
bankruptcy or other proceeding in which the filing of claims is required by law
in respect of any Subordinated Debt, and the Agent shall be entitled to all of
the Guarantor’s right thereunder. If for any reason the Guarantor fails to file
such claim at least thirty (30) days prior to the last date on which such claim
should be filed, the Agent, as the Guarantor’s attorney-in-fact, is hereby
authorized to do so in the Guarantor’s name or, in the Agent’s discretion, to
assign such claim to and cause proof of claim to be filed in the name of the
Agent or its nominee. In all such cases, whether in administration, bankruptcy
or otherwise, the person or persons authorized to pay such claim shall pay to
the Agent the full amount payable on the claim in the proceeding, and, to the
full extent necessary for that purpose, the Guarantor hereby assigns to the
Agent all Guarantor’s rights to any payments or distributions to which the
Guarantor otherwise would be entitled. If the amount so paid is greater than the
Guarantor’s liability hereunder, the Agent will pay the excess amount to the
party entitled thereto. In addition, until the Guaranteed Obligations have been
paid in full, the Guarantor hereby appoints Agent as its attorney-in-fact to
exercise all of the Guarantor’s voting rights in connection with any bankruptcy
proceeding or any plan for the reorganization of such Borrower.

(g) The Guarantor shall comply with all covenants stated to be applicable to it
under the Credit Agreement. The Guarantor shall also cause each Borrower to
comply with all covenants applicable to such Borrower under the Credit
Agreement.

(h) The Guarantor agrees that, if any payment made by any Borrower or any other
person and applied to the Guaranteed Obligations is at any time annulled, set
aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of any Collateral
are required to be returned by the Agent, any of the Lenders and any Letter of
Credit Issuer to any Borrower or the Guarantor, its estate, trustee,

 

7



--------------------------------------------------------------------------------

receiver or any other party, including, without limitation, any guarantor, under
any bankruptcy law, state or federal law, common law or equitable cause, then,
to the extent of such payment or repayment, the Guarantor’s liability under this
Guaranty (and any lien, security interest or other collateral securing such
liability) shall be and remain in full force and effect, as fully as if such
payment had never been made, or, if prior thereto this Guaranty shall have been
cancelled or surrendered (and if any lien, security interest or other collateral
securing any Guarantor’s liability under this Guaranty shall have been released
or terminated by virtue of such cancellation or surrender), this Guaranty (and
such lien, security interest or other collateral) shall be reinstated in full
force and effect, and such prior cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligations of the Guarantor
under this Guaranty in respect of the amount of such payment (or any lien,
security interest or other collateral securing such obligation).

5. Default, Remedies.

(a) The obligations of the Guarantor hereunder are independent of and separate
from the Guaranteed Obligations and the obligations of any other guarantor of
the Guaranteed Obligations. If any of the Guaranteed Obligations are not paid
when due, or upon any Event of Default, the Agent may, at its sole election,
proceed directly and at once against the Guarantor to collect and recover the
full amount or any portion of the Guaranteed Obligations, without first
proceeding against any Borrower or any other guarantor of the Guaranteed
Obligations, or against any Collateral for the Guaranteed Obligations under the
Loan Documents.

(b) At any time after maturity of the Guaranteed Obligations, the Agent may,
without notice to the Guarantor and regardless of the acceptance of any security
or collateral for the payment hereof, appropriate and apply toward the payment
of the Guaranteed Obligations (i) any indebtedness due or to become due from the
Agent to the Guarantor and (ii) any moneys, credits or other property belonging
to the Guarantor at any time held by or coming into the possession of the Agent
or any of its affiliates.

(c) The Guarantor hereby authorizes and empowers the Agent, in its sole
discretion, without any notice (except notices required by law to the extent
such notice as a matter of law may not be waived) or demand to the Guarantor
whatsoever and without affecting the liability of the Guarantor hereunder, to
exercise any right or remedy which the Agent may have available to it, including
but not limited to, foreclosure by one or more judicial or nonjudicial sales,
and the Guarantor hereby waives any defense to the recovery by the Agent against
the Guarantor of any deficiency after such action, notwithstanding any
impairment or loss of any right of reimbursement, contribution, subrogation or
other right or remedy against any Borrower, or any other guarantor, maker or
endorser, or against any security for the Guaranteed Obligations or for any
guaranty of the Guaranteed Obligations. No exercise by the Agent of, and no
omission of the Agent to exercise, any power or authority recognized herein and
no impairment or suspension of any right or remedy of the Agent against the
Guarantor, any other guarantor, maker or endorser or any security shall in any
way suspend, discharge, release, exonerate or otherwise affect any of the
Guarantor’s obligations hereunder or give to the Guarantor any right of recourse
against the Agent, the Lenders or the Letter of Credit Issuers.

 

8



--------------------------------------------------------------------------------

(d) The Guarantor consents and agrees that the Agent shall not be under any
obligation to make any demand upon or pursue or exhaust any of its rights or
remedies against any Borrower or any guarantor or others with respect to the
payment of the Guaranteed Obligations, or to pursue or exhaust any of its rights
or remedies with respect to any security therefor, or any direct or indirect
guaranty thereof or any security for any such guaranty, or to marshal any assets
in favor of the Guarantor or against or in payment of any or all of the
Guaranteed Obligations or to resort to any security or any such guaranty in any
particular order, and all of its rights hereunder, under the Security
Instruments and the other Loan Documents shall be cumulative. The Guarantor
hereby agrees to waive, and does hereby absolutely and irrevocably waive and
relinquish the benefit and advantage of, and does hereby covenant not to assert
against the Agent any valuation, stay, appraisal, extension or redemption laws
now existing or which may hereafter exist which, but for this provision, might
be applicable to any sale made under the judgment, order or decree of any court,
or privately under the power of sale conferred by this Guaranty or the Security
Instruments. Without limiting the generality of the foregoing, the Guarantor
hereby agrees that it will not invoke or utilize any law which might cause delay
in or impede the enforcement of the rights under this Guaranty, the Security
Agreement or any of the other Loan Documents.

6. Miscellaneous.

(a) This Guaranty shall be irrevocable as to any and all of the Guaranteed
Obligations until the Credit Agreement has been terminated, the commitments of
the Lenders to extend credit under the Credit Agreement have been terminated and
all Guaranteed Obligations then outstanding have been repaid.

(b) This Guaranty shall be binding upon the Guarantor and upon its successors
and assigns, heirs and legal representatives and shall inure to the benefit of
the Lenders and the Letter of Credit Issuers; all references herein to the
Borrowers and to the Guarantor shall be deemed to include their successors and
assigns, heirs and legal representatives as applicable. Each Borrower’s
successors and assigns shall include a receiver, trustee or debtor-in-possession
of or for such Borrower. All references to the singular shall be deemed to
include the plural where the context so requires. The Guarantor acknowledges the
Agent’s acceptance hereof and reliance hereon.

(c) No delay on the part of the Agent in the exercise of any right or remedy
shall operate as a waiver thereof, and no single or partial exercise by the
Agent of any right or remedy shall preclude any further exercise thereof; nor
shall any modification or waiver of any of the provisions of this Guaranty be
binding upon the Agent, except as expressly set forth in a writing duly signed
and delivered by the Agent or on the Agent’s behalf by an authorized officer or
agent of the Agent. The Agent’s failure at any time or times hereafter to
require strict performance by any Borrower or of the Guarantor or any other
guarantor of any of the provisions, warranties, terms and conditions contained
in any promissory note, security agreement, agreement, guaranty, instrument or
document now or at any time or times hereafter executed by any Borrower or the
Guarantor or any other guarantor and delivered to the Agent shall not waive,
affect or diminish any right of the Agent at any time or times hereafter to
demand strict performance thereof and such right shall not be deemed to have
been waived by any act or knowledge of the Agent, its agents, officers or
employees, unless such waiver is

 

9



--------------------------------------------------------------------------------

contained in an instrument in writing signed by an officer or agent of the Agent
and directed to the Borrowers or the Guarantor, or any of them (as the case may
be) specifying such waiver. No waiver by the Agent of any default shall operate
as a waiver of any other default or the same default on a future occasion, and
no action by the Agent permitted hereunder shall in any way affect or impair the
Agent’s rights or the obligations of the Guarantor under this Guaranty. Any
determination by a court of competent jurisdiction of the amount of any
principal and/or interest owing by the Borrowers to the Agent shall be
conclusive and binding on the Guarantor irrespective of whether it was a party
to the suit or action in which such determination was made.

(d) THIS GUARANTY SHALL BE CONSTRUED IN ALL RESPECTS IN ACCORDANCE WITH, AND
GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK. Whenever possible, each
provision of this Guaranty shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Guaranty
shall be prohibited by or invalid under applicable law, such provision shall, to
the maximum extent permitted by applicable law, be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Guaranty.

(e) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
OF PARTY HERETO IRREVOCABLY WAIVES TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
GUARANTY OR ANY DOCUMENT RELATED HERETO. NOTWITHSTANDING THE FOREGOING: (1) THE
AGENT AND THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING
AGAINST THE GUARANTOR OR ITS PROPERTY IN THE COURTS OR ANY OTHER JURISDICTION
THE AGENT OR THE LENDERS DEEM NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON
THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS AND (2) EACH OF THE PARTIES
HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS DESCRIBED IN THE
IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE
THOSE JURISDICTIONS.

(f) EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON
IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL
(RETURN RECEIPT REQUESTED) DIRECTED TO SUCH PARTY AT ITS ADDRESS SPECIFIED ON
THE FIRST PAGE HEREOF OR SET FORTH IN SECTION 14.8 OF THE CREDIT AGREEMENT AND
SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS AFTER THE SAME
SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE PREPAID. NOTHING
CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT OR THE LENDERS TO SERVE LEGAL
PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.

 

10



--------------------------------------------------------------------------------

(g) WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVE THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF OR RELATED TO THIS GUARANTY, THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH PARTY HERETO AGREES THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.
WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS GUARANTY
AND THE OTHER LOAN DOCUMENTS.

(h) This Guaranty (and any instrument or agreement granting or creating any
security for this Guaranty) contains all the terms and conditions of the
agreement between the Agent and the Guarantor relating to the subject matter
hereof. The terms or provisions of this Guaranty may not be waived, altered,
modified or amended except in writing duly executed by the party to be charged
thereby.

(i) Neither the Agent nor its Affiliates, directors, officers, agents, attorneys
or employees shall be liable to the Guarantor for any action taken, or omitted
to be taken, by it or them or any of them under this Guaranty, or the other Loan
Documents or in connection therewith except that no person shall be relieved of
any liability for gross negligence or willful misconduct as determined by a
final judgment of a court of competent jurisdiction.

(j) The Guarantor warrants and agrees that each of the waivers set forth in this
Guaranty are made with full knowledge of their significance and consequences,
and that under the circumstances, the waivers are reasonable. If any of said
waivers are determined to be contrary to any applicable law or public policy,
such waivers shall be effective only to the maximum extent permitted by law.
Should any one or more provisions of this Guaranty be determined to be illegal
or unenforceable, all other provisions hereof shall nevertheless remain
effective.

(k) [Intentionally Omitted.]

(l) Captions are for convenience only and shall not affect the meaning of any
term or provision of this Guaranty.

 

11



--------------------------------------------------------------------------------

(m) All notices and other communications provided for hereunder shall be given
in the manner set forth in the Credit Agreement and to the addresses set forth
in the Credit Agreement or, in the case of the Guarantor, at its addresses set
forth above.

[Signature page follows.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, undersigned have made this Guaranty as of the date first
above written.

 

ANNTAYLOR STORES CORPORATION By:  

/s/ Michael J. Nicholson

Name:   Michael J. Nicholson Title:   Executive Vice President, Chief Financial
Officer and Treasurer

 

Agreed and accepted to as of

the date first above written:

BANK OF AMERICA, N.A.,

as Agent

By:  

/s/ Andrew Cerussi

Name:   Andrew Cerussi Title:   Vice President

Signature Page

Third Amended and Restated Parent Guaranty